 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDPlasterers'Local UnionNo. 32 (McCrory and Co.,Inc.) and Arnold Brown.Case 27-CB-895March 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND JENKINSOn July 10, 1975, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedcross-exceptions and abrief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.Our dissenting colleague would find that Respon-dentUnion caused the Employer to discriminateagainst Arnold Brown. Her conclusion is contrary tothe evidentiary finding of the Administrative LawJudge; namely, that there is a total absence of proba-tiveevidence that, but for Respondent's action,Brown would have been hired by the Employer, orindeed that any jobs were available. To the contrary,the Administrative Law Judge found that the recordindicates there was no foreseeable employment avail-able for Brown and that Respondent's conduct didnot disrupt either an existing or prospective employ-ment relationship.Section 8(b)(2) in pertinent part states that "[i]tshall be an unfair labor practice for a labor organiza-tion or its agents...to cause or attempt to cause anemployer to discriminateagainstan employee in vio-lation of subsection8(a)(3) . . ." There is no doubtthat Respondent attempted to cause the Employer todiscriminateagainstBrown,anonmember ofRespondent's local, but we find, in agreement withthe Administrative Law Judge, that there is insuffi-cient evidence in the record to establish that Respon-dent caused the Employer to refuse to hire Brown inviolation of Section 8(a)(3).According to the credited testimony, Respondent'sbusinessmanager, Hoover, visited the Employer'sforeman,Andrews, on November 25, 1974, andasked Andrews whether there were any openings forplasterers. Andrews replied in the negative. Andrewsthen mentioned that Brown had applied for a joband Hoover stated that the Employer could not em-ploy Brown without violating its collective-bargain-ing agreement with Respondent.'Our dissenting colleague is apparently saying thatthe attempt to cause the Employer to discriminateagainst Brown creates a presumption that Brown wasactually discriminated against. We disagree, for actu-aldiscrimination under the meaning of Section8(b)(2)must be proved rather than presumed. TheAdministrative Law Judge found and we agree thatthe General Counsel has not met his burden of proof,and in fact there is competent and credible evidencethat the Employer had no intent to employ Brown orany other applicant, and that no plasterers werehired by the Employer through January 1, 1975. Ourcolleague, however, states that whether but for theunlawful conduct of Respondent the Employerwould have hired Brown can only be competentlytestified to by Andrews or another representative ofthe Employer and she would leave that issue for de-termination in the compliance phase of this proceed-ing. Such a procedure would render the original un-derlying hearing meaningless and would amount to atrialde novoat the compliance stage, which is directlycontrary to the nature of such a proceeding. TheGeneral Counsel has the burden of presenting evi-dence which goes to the heart of the violation at theunfairlabor practice stage and, upon his failing to doso, we customarily-a custom we adhere to here-donot find the violation and then allow the evidence tobe presented at the compliance hearing.Utility and Industrial Construction Company, 214NLRB 782 (1975), relied on by our dissenting col-league is inapposite. That case involved the refusalby a union which had an exclusive hiring hall ar-rangement with an employer to register and refer anonmember, whom the union had previously unlaw-fully caused to be terminated by the employer. In theinstant case, Brown went directly to the Employer tolook for a job, and there is no allegation that theRespondent unlawfully refused to register and referhim pursuant to any type of exclusive hiring hall ar-rangement.Finally, our dissenting colleague would reverse thecredibility findings of the Administrative Law Judgewith respect to Brown's testimony insofar as it is un-contradicted. Such action in our view is unwarrantedand unprecedented. The Administrative Law Judgespecifically noted that Brown's testimony was uncon-tradicted, but based his finding that Brown was notcredible primarily on the witness' demeanor.Wehave carefully examined the record and would affirm1This agreement provided,inter alia,that at least 50 percent of the plas-terers employed by the contractors must be members of the Local.223 NLRB No. 59 PLASTERERS'LOCAL UNION NO. 32487the Administrative Law Judge's finding. Aside fromthe demeanor observation, which of course we can-not modify, Brown's testimony is replete with lapsesof memory and is generally confused. Moreover, asstated by the Administrative Law Judge, Brown's tes-timony, even if credited, does not indicate that acommitment of employment was made to him byAndrews.Accordingly, we would affirm the Decision of theAdministrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Plasterers' Local UnionNo. 32, Denver, Colorado, its officers, agents, andrepresentatives, shall take the action set forth in saidrecommended Order.CHAIRMAN MURPHY,concurring and dissenting:Iagree with my colleagues and the AdministrativeLaw Judge that Respondent violated Section8(b)(1)(A) and (2) of the Act by maintaining andseeking to enforce a clause in its contract which re-quired the Employer to give preference in employ-ment to members of Respondent Union over non-members. I also agree with their finding thatRespondent violated Section 8(b)(1)(A) and (2) byattempting to cause the Employer to discriminateagainst Brown because of his nonmembership in Re-spondent. However, I respectfully dissent from mycolleagues'adoption of the Administrative LawJudge's dismissal of other 8(b)(2) and 8(b)(1)(A) alle-gations which alleged that Respondent Union's en-forcement of the aforementioned contractual clausecaused actual discrimination against Brown.The Administrative Law Judge found that Brown,who was a member of a sister local of Respondent,came to the Denver area looking fora job and thaton November 22, 1974, he visited the Employer'sjobsite and spoke to the Employer's project foreman,Andrews, about any job openings that the Employermight have.2 The Administrative Law Judge furtherfound that on November 25, Brown calledRespondent's office and told Hoover, Respondent's2Although not contradicted anywhere in the record, the AdministrativeLaw Judge did not credit Brown's further testimony that, during the courseof this conversation with Andrews,Andrews told Brown that he was goingto be bringing in another plastering gun the following week and would needa man then,that he would call Brown when the gun arrived, and that in themeantime Brown should deposit a travel card with Respondent.Notwithstanding my rejectioninfraofthis credibility resolution. I deemthe facts found by the Administrative Law Judge tp be sufficient by them-selves to make out a case of discrimination.business manager, that he was a member of a sisterlocal of Respondent and that he had been hired bythe Employer on the project as a plasterer and woulddeposit his travel card with Respondent. Hoover toldBrown that he was not eligible to accept the job be-cause of a provision which Respondent had in itscontract with the Employer which required that atleast 50 percent of all the Employer's plasterers onany job be dues-paying members for 6 months of thelocal in whose jurisdiction the job was located? Hoo-ver then told Brown that he intended to visit An-drews to see what the situation was.Later that same day, Hoover did meet with An-drews and asked him if there were any openings forplasterers. Andrews replied in the negative and thencommented that there must be substantial unemploy-ment among plasterers in Denver because severalpeople had come to see him about employment, in-cluding Brown. Andrews then asked Hoover aboutBrown's background and whether Brown had everdone any fireproofing work. Hoover responded thathe did not know about Brown's experience in thatarea, but pointed out to Andrews that the Employercould not employ Brown without violating the union-preference provision of the contract. The conversa-tion ended with Andrews assuring Hoover that hewould call Hoover when he was ready to hire anotherplasterer.Still later that day, Brown went to see Andrewsagain.The Administrative Law Judge did not creditBrown's testimony as to what was said during thisconversation,4 and since Andrews was not called totestify there was no credited evidence as to whattranspired during their conversation. However, it isundisputed that thereafter Brown was never contact-ed by the Employer.As already noted, Andrews was not called to testi-fy,and there was no evidence that the Employerhired any plasterers after this incident with Brown.In response to questioning by Respondent's counsel,Hoover testified that he did not refer any plasterersto the Employer and that to his knowledge no otherplasterers were hired by the Employer from Novem-ber 22, 1974, to January 1, 1975.57Respondent concededand the Administrative Law Judgefound thatthis clause was a union-preference clause in violation of Sec.8(b)(1)(A) and(2) of the Act.4 Brown testified that as he.approached Andrews on thejobsite Andrewsshookhis head andtold Brownthat he did not want anytrouble withRespondentUnion.Brown respondedthat he understoodand leftthe job-site.As with the November 22 conversation, this testimony by Brown wasuncontradicted.Nonetheless, the Administrative Law Judgediscredited it inpart because Brown did not impress him as a reliable witness.Again, eventhough,for reasonsexplicated below. I do not accept this credibilityfinding,Iwould still findthe violationbased on thefacts foundby the Administra-tive Law Judge.The Administrative Law Judge accepted Hoover's testimonyconcerningContinued 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDBasedon the foregoing, the Administrative LawJudge found no evidence that Respondent actuallycaused theEmployer todiscriminate against Brown,and therefore concluded that General Counsel failedtomake outa prima faciecase. Thus, he noted thatthe only evidence indicating any interference by Re-spondentwithBrown's employment relationshipwith the Employer was Brown's testimony as to whatwas saidto him by Foreman Andrews on November22 concerning an opening he expected to have thefollowing week,and Brown's further testimony as towhat Andrews said to him on November 25 whenAndrews shook his head and stated that he did notwant any trouble with the Union. As noted, althoughBrown's testimony with respect to these conversa-tions was not contradicted, the Administrative LawJudge nonetheless discredited it on the basis ofBrown's demeanor on the witness stand.Further-more, the Administrative Law Judge went on to findthat "[t]he record . . . affirmatively established thatthe Employer,in the foreseeable future,had no in-tent to employ either Brown or any other applicant."He concluded, therefore, thata prima faciecase ofdiscrimination had not been made out, since therewas no evidence "that Brown applied for and wasdeniedavailable employmentbecause of his lack ofmembership in Respondent Union." (Emphasis inoriginal.) 61disagree.The Board has consistently held that it is not nec-essary for General Counsel to establish that job op-portunities were actually available at the time of re-quest for referral to establish a violation.7 For, asthe Employers employment picture after the Respondent's business manag-er voiced his Union's objection to Brown being hired.While Hoover wascompetent to testify that Respondent received no requestsfor plasterersfrom November 22 through January 1.1975. he was not competentto testifythat the Employer had no need for any plasterers during thatperiod. Onlythe Employer could so testify.Obviously. the Employer would not seek tohire Brown or any other nonmember of Respondent after Respondent'srefusal to clear the former for employment.By then, the Employer was notlooking for any further problems with Respondent.Hence, whether,but forthe unlawful conduct of Respondent,the Employer would have hiredBrown can only be competently testified toby Andrewsor another repre-sentative of the Employer, and I would leave that issue for determination inthe compliance phase of this proceeding.6 The Administrative Law Judge's conclusion that,because he could notcredit Brown's testimony in these respects.General Counselhad failed tomake outa primafaciecaseof discrimination against Brown was erroneous.It is so well established as not to require citation that in determining wheth-er a primafaciecasehas been made out all the evidencesubmitted by thecharging party must be treated on its face in a light most favorable to thechargingparty. Thus,it is clear here that if Brown's testimony is consideredon its face thata primafaciecaseof discrimination has been established.What the Administrative Law Judgeprobablyhad in mind was that,unless Brown's testimony were credited,General Counselcould notsatisfyhis burden of sustaining the complaint allegations based thereon.rUtility and Industrial Construction Company,214 NLRB 782 (1975). andcases cited at in. I therein.My colleagues attempt to distinguishUtility andIndustrialConstruction Companyfrom the instant case on the basis that therethe union had refused to registerand referan applicant through itsexclusivehiring hall, whereas here Brownhad directlysought workfrom the Employ-er "and there is no allegation that the Respondentunlawfully refused tonoted by the Fifth Circuit Court of Appeals inN.L.R.B. v. The Lummus Company,210 F.2d 377, 381(C.A. 5, 1954):By thus conditioning employment on member-ship in the Carpenters, respondent necessarilydenied the applicants their statutory right to beconsidered for employment on a nondiscrimina-tory basis, that is, without regard to their unionaffiliation,when jobs became available shortlythereafter, as the respondent expected.Although the respondent in that case was the em-ployer, the principle is equally applicable to a unionwhich interferes with an individual's employmentprospects by refusing to clear him for work becauseof his union membership, as Respondent clearly didin this case by telling the Employer that Brown couldnot be considered because of the union-preferenceclause in their contract.Consequently, for the above reasons, I would findthe violation and issue the usual make-whole order,leaving of course to the compliance stage of theseproceedings the determination of how much backpayisdue Brown. Contrary to the Administrative LawJudge, I am not persuaded that the Employer's fail-ure to hire any plasterers after the incident withBrown establishes affirmatively that Brown did notsuffer the loss of an available job opportunity be-cause of the Union's unlawful objections to theEmployer's hiring him ahead of its unemployedmembers. It is not unusual for an employer to hire anadditional hand to expedite the flow of work wherethere is someone who is experienced and immedi-ately available to fill the job. In this regard, I notethat it was Brown's having approached the Employerfor a job and requesting employment in fireproofingthat triggered the Employer's consideration of himfor such job. In these circumstances, although theEmployer may have desired to retain Brown becauseof prior experience he had in fireproofing, it may nothave felt the need so compelling prior to his appear-ance as to have asked for a referral from the Union.Iam unwilling to adopt the Administrative LawJudge's credibility findings concerning Brown's testi-register and refer him ...:' The distinctionthey drawisone without adifference.Whether Brown went first to the Respondent or Respondentacted after he went to the Employer,as here, it is clear that it would notclear him. The effect is the same, therefore, as if theyrefused to refer him.The casesreliedon bythe AdministrativeLaw Judgeare inapposite. InUnited FurnitureWorkers of America, C/O: United Furniture Workers ofAmerica. Local 472. C/O (Colonial Hardwood Flooring Company,Inc.). 84NLRB 565-566(1949), the issue was whether nonstrikersshould be award-ed backpay for the union's interference with their right of ingress to theplant,as contrasted with compensation to them becauseof their employ-ment severance.InAmerican Guild of Variety Artists, AFL-CIO(Fontaine-bleau Hotel),163 NLRB457, 458 (1967), theissue waswhetherthe denial ofmembership in the union while it maintained closed shop agreements pro-vided a basis for awarding backpay, where there was no evidence that theemployees concerned thereafter sought employment. PLASTERERS'LOCAL UNION'NO. 32489mony insofar as it is uncontradicted. Clearly, thefacts found by the Administrative Law Judge sup-port Brown's testimony. Thus, he found that Hooverhimself admitted that Andrews expressed an interestin Brown during the November 25 conversation hehad with him, and specifically inquired whetherBrownhad any experience in fireproofing. This con-versation is a natural follow-up to, and consistentwithBrown's versionof, his November 22 conversa-tionwith Andrews. Moreover, Hoover's protest toAndrews during this same conversation that the Em-ployer could not, under the contract, hire Brownahead of Respondent's unemployed members is alsoconsistent with Brown's testimony that, when he sawAndrews sometime later that same afternoon, An-drews shook his head and said he did not want to getin trouble with the Union. Under these circum-stances,Icannot accept the Administrative LawJudge's refusal tocredit Brown's testimony in theserespects.'However, I also am not disposed, on the basis ofthis record, to credit or discredit the uncontradictedtestimony of Brown in determining whether anybackpay is due him.Because ofan erroneous rulingon evidence of the Administrative Law Judge, Re-spondent effectively was precluded from presentingtestimony that it claimed would have rebutted that ofBrown.The Administrative Law Judge recognizedhis error in his Decision and recommended that, ifthe Board disagreed with his findings relating to ac-tual discrimination, the case be remanded "to affordthe Respondent Union an opportunity to introduceevidence on the question of Employer discrimina-tion." I agree with the Administrative Law Judgethat Respondent should have that opportunity. Ordi-narily, I would also agree that a remand at the unfairlabor practice stage of this proceeding would be ap-propriate. However, since I find in. any event that therecord establishes that there was actual discrimina-tion by Respondent, irrespective of Brown's testimo-ny, there is no longer a need to remand this case toestablish that an unfair labor practice occurred pred-icated on the incidents testified to by Brown. Thereremains,however, the question of whether Brownsuffered actual loss. Consequently, I would permitfull litigationin a compliance hearing of those mat-ters raised by Brown's uncontradicted statementsherein, if such a hearing becomes necessary to de-termine the backpay issue.'9 The majority's assertion that this procedure would amount to a trial denovofails to take into account my finding that actual discrimination hadalready occurred when Respondent refused to permit the Employer even toconsider Brown for employment. Contrary to the position of my colleagues,a case of discrimination can be made out, as here, without establishingactual economic loss by the employee discriminated against. See, e.g.,Elec-tricalFittingsCorporation, a subsidiary of ITE Imperial Corporation.216NLRB 1076 (1975), and cases cited in fn. 7 therein. Determination of theamount of economic loss is, of course, the usual function of complianceproceedings.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held on May 20, 1975, is based uponan amended unfair labor practice charge filed by ArnoldBrown on December 19, 1974, and a complaint issued onMarch 26, 1975, on behalf of the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director of the Board, Region 27, allegingthat Plasterers' Local Union No. 32, herein called Respon-dent Union, has engaged in unfair labor practices withinthe meaning of Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended, herein called the Act.Respondent Union filed an answer denying the commis-sion of the alleged unfair.labor practices.Upon the entire record, and from my observation of thedemeanor of the witnesses, and having considered the posthearing briefs, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER INVOLVEDMcCrory & Co., Inc., herein called.the Employer, is aTexas corporation with its principal office and place ofbusiness located in Dallas, Texas. During the time materialitperformed plastering and fireproofing work in Denver,Colorado. _ The Employer annually purchases and receivesgoods and materials valued in excess of $50,000 directlyfrom points and places outside the State of Texas. Respon-dent Union admits that the Employer is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act, and, I find that under the circumstances itwill effectuate the policies of the Act for the Board to as-sert jurisdiction.8My colleagues declare that reversingthese credibilityfindings is "un-warranted and unprecedented."Idisagree.Irecognize that the Board willnot ordinarilyreverse an AdministrativeLaw Judge's demeanor-based cred-ibility finding because of the AdministrativeLaw Judge's unique opportuni-ty to observethe witnessesas they testify.Nevertheless,the Board has al-waysmade an exception to that rule where the greatweight of the evidencein the record is against the AdministrativeLaw Judge's credibility resolu-tion.See, e.g.,Jing Truck Leasing Corp.,206 NLRB 76 (1973). As indicatedabove,1believe the great weightof theevidence in this case andthe findingshe himself made run counter to theAdministrative Law Judge's credibilityresolution.II.THE LABOR ORGANIZATION INVOLVEDPlasterers' Local Union No. 32, the Respondent Union,is admittedly a labor organization within the meaning ofSection 2(5) of the Act.III.THE QUESTION FOR DECISIONIt is undisputed that section 2, article IV of Respondent 490DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion's collective-bargaining agreement withthe Employ-er violates Section 8(bx 1)(A) and (2) of the Actinasmuchas it makes membership in the Respondent Union a condi-tion precedent to obtaining employment.The essentialquestion to be decided is whether Respondent Union,when it attempted to implement this illegal provision,caused the Employer to discriminate against an applicantfor employment,Arnold Brown.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe three principal characters involved in this case are:Brown,the alleged discriminatee;Hoover,the RespondentUnion's business manager; and Andrews,the Employer'sforeman.Brown and Hoover were called as witnesses bythe General Counsel, whereas Andrews, who apparentlywas available to testify, was not called by either party.The alleged discriminatee, Arnold Brown, a journeymanplasterer,is a member of Plasterers'Local Union No. 149located in Colorado Springs, Colorado. During May 1974to November 1974 1 Brown worked for Burke Plastering inColorado Springs as a hod carrier and then as a plastereroperating a spray gun. At the termination of this jobBrown leftColorado Springs andwentto Denver, Colora-do, to seek work.Respondent Union,a sister local of Plas-terers' Local Union No.149, is the local which has jurisdic-tion over the plastering work in Denver and vicinity. InNovember a number of plasterers who reside in the Denverarea were unemployed,so when Brown phoned Respon-dent Union's office prior to coming to Denver and asked ifthere was work in the area, he was advised of the unem-ployment and further advised that employment prospectswere unfavorable.Brown nevertheless came to Denver andwentto a number of employers, including the Employer,and without success sought work. On November 22 he vis-ited the Employer's job involved in this case,herein calledthe project. The Employer's project superintendent in re-sponse to Brown's inquiry about plastering work stated theEmployer was doing fireproofing and referred him to An-drews, the projectforeman.Brown testifiedthat when heasked Andrews if the Employer needed plasterersthat An-drews answered,"he was going to bring in another plas-tering gun the following Wednesday and . . . needed aman then." Brown stated he had done this work and askedthat Andrews employ him. Andrews,according to Brown,stated he would call Brown when the"gun" arrived andtook Brown's name and phone number. He also askedwhether Brown was a member of Respondent Union.When Brown indicated he was a member ofLocal 149,Andrews stated Brown would have to deposit a travel cardwith Respondent Union.Respondent Union and the Employer were parties to acollective-bargaining agreement effective fromMay 8,1973, until April 30, 1975, covering the Employer's jour-neymen and apprentice plasterers.2 The agreement, which1Unless otherwise specified,all dates hereinrefer to 1974.provides that"upon the request of an employer for a plas-terer,the Union shall make referrals from the out of worklist in the order in which they were registered,"does notprovide for an exclusive referral system. The language ofthe agreement does not obligate the signatory employer togive the Respondent Union an opportunity to furnish ap-plicants.Nor does the record establish that the Employerotherwise agreed to use the Respondent Union as the ex-clusive source of employees.The Employer was free to em-ploy plasterers from any source with the following twocontractual limitations:(1)New hires must be qualifiedjourneymen or apprentices as defined in section 4 of articleIV of the bargaining agreement;and (2)at least 50 percentof the plasterers must have been members of RespondentUnion for 6 months.In this last regard section 2, article IVof the collective-bargaining agreement reads:In the interest of providing an opportunity of employ-ment for all qualified journeymen plasterers,while atthe same time,securing a fair distribution of employ-ment for all those journeymen who reside within thearea covered by this agreement,it is agreed that at alltimes during the progressof anyand all jobs,fiftypercent(50%) of all plasterers employed by the contractors, plusthe odd man,if any,shall have been dues paying mem-bers of the local in whose jurisdiction the work is beingdone,for the six(6)months preceding employment.Theremaining fifty percent (50%) of the work force maybe residents of the area or non-residents,at the discre-tion of the contractor.The supervisor or the foremanshall not be considered as part of the work force forthe purpose of this section. [Emphasis supplied.]Hoover, Respondent Union's business manager,prior toBrown's visit to the project,had visited Foreman Andrewsand asked if he was able to employ any of the unemployedplasterers registered on the Respondent Union's out-of-work register.Andrews said there were no job openings butindicated that when the Employer needed plasterers hewould contact Hoover.It is against this background, asdescribed below,that Brown on November 25 told Hoover,much to Hoover's surprise,he had gotten a job as a plas-terer with the Employer.It is undisputed that on Monday, November 25, Brownphoned Respondent's office and told Hoover that he was amember of Local 149 who had been hired by the Employeron the project as a plasterer and would deposit his travelcard with the Respondent Union.Hoover and Brown alsoagree that Hoover stated in effect that Brown was not eligi-ble to accept the job. Hoover,according to Brown,statedhe was ineligible because "[Hoover] had 25 men on thebench [out of work]."Hoover testified that he explainedBrown was not eligible to work on the project for the Em-ployer because his employment would be contrary to theterms of the Employer's collective-bargaining agreementwith Respondent Union and,in effect, quoted to Brownsection 2, article IV of the agreement.Also in dispute is theway the conversation ended.Brown testified Hoover de-clared he intended to visit the project and talk with Fore-man Andrews for the purpose of making sure that Brown2 The collective-bargaining agreement is theindustry-wide agreementterers' local union in the state-Locals 58, 149 and Respondent Union-which covers the State of Colorado and was entered into by the three plas-andthe various employersignatoriesincluding the Employer. PLASTERERS'LOCAL UNION NO. 32491did not get the job. Hoover testified he simply told Brownhe intended to visit Foreman Andrews "to see what thesituation was."Inmy opinion Hoover's version of the November 25conversation is more credible than Brown's. In manner anddemeanor Hoover impressed me as a reliable and trustwor-thy witness. Brown, who seemed uncomfortable during hisentire testimony, at one point was unable to remember thename of the Employer and at another point indicated hewas not able to "think straight." 3 On the other hand Hoo-ver impressed me as a sincere witness. This impression wasreinforced by the fact that Hoover candidly admitted thatin his November 25 conversations with Brown and An-drews that he based his objection to Brown's employmenton the ground that his employment would violate section 2,article IV of the Employer's collective-bargaining agree-ment. Hoover admitted this even though he knew that thisclause was illegal.4On November 25 Hoover, after speaking to Brown, vis-ited Foreman Andrews admittedly for the purpose of plac-ing unemployed plasterers on the project and to enforcethe terms of the Employer's collective-bargaining agree-ment.5Hoover asked Andrews whether there were anyopenings for plasterers. Andrews replied in the negative.He also stated that there seemed to be substantial unem-ployment among the plasterers in Denver as numerousplasterers had been to the project asking about work, and,that one of these applicants had been Brown. Andrewsasked whether Brown was a good plasterer. Hoover statedBrown had been a hod carrier for several years employedby Burke Construction and had performed plasterers work,sprayed finish on a job in Colorado Springs, and hadjoined the Local Plasterers' Union in that area. Andrewsasked if Brown had ever done fireproofing work. Hooverstated he had no idea about Brown's experience in thatarea.Hoover then admittedly indicated to Andrews thatthe Employer could not employ Brown without violatingitscollective-bargainingagreementwithRespondentUnion. Although Hoover has no recollection as to whetherhe phrased his objection to Brown's employment in termsof union membership or residence it is clear that Hoover,in essence, was seeking to enforce compliance by the Em-ployer with section 2, article IV of its bargaining agreementwhich by its terms is based upon considerations of mem-bership in the Respondent Union. Hoover's conversationwith Andrews concluded with Andrews stating that hewould call Hoover whenever the Employer was ready tohire another plasterer.In the meantime,on November 25, Brown had gone to3 Brown's testimony that Hoover said he intended to talk to ForemanAndrews for the express purpose of making sure that Brown did not get thejob was especially unconvincing. This threat was not mentioned by Brownin his initial testimony nor could he recall it on two subsequent occasionswhen questioned by counsel for the General Counsel.He eventually volun-teered this testimony after counsel had moved on to another topic.Respondent Union's attorney sometime after the events involved hereinbut prior to the hearing in this case advised Hoover not to enforce section 2.article IV because it was illegal.During the hearing and again in its post-hearing brief RespondentUnion conceded the illegality of this provision.5 I find,in the light of the whole record, that the only contractual provi-sion which Hoover intended to enforce during his visit to theproject wassection 2, article IV.Respondent's office to talk to Hoover, who, as describedabove, had left to visit Andrews. Then, later that af-ternoon, Brown visited Andrews at the project. Upon ob-serving him, Brown testified that Andrews "shook hishead" and told Brown that he did not want any "trouble"with the Respondent Union. Brown replied that he under-stood and would not bother Andrews anymore and left theproject.One final factual matter pertinent to a resolution of thiscase iswhether the Employer hired any plasterers for theproject from November 22 through January 1, 1975. Therecord contains no evidence that during this period theEmployer hired one plasterer on the project or more specif-ically hired anyone to operate aplastering gun. To the con-trary, the testimony of Hoover establishes that no plas-terers went to work on the project for the Employer duringthis period. Hoover testified that no plasterers were sentfrom the Respondent Union's hiring hall to the Employer'sproject and further testified that no plasterers otherwisewent to work for the Employer during the period fromNovember 22 through January 1, 1975. Later during thehearing, in response to General Counsel's question, Hooverreaffirmed that no plasterers were employed by the Em-ployer during this period and then General Counsel asked"that, is it not, that no plasterer was sent from the unionhall."Hoover answered, "no plasterer was sent from theunion hall." I cannot interpret this response as a repudia-tion of Hoover's earlier unequivocal testimony that noplasterer was employed on the project whether the employ-ment arose out of a referral by Respondent Union or fromanother source. All that his response to the above questionindicates is his agreement with General Counsel's state-ment that no plasterer was sent from the Union to thejobsite. It does not indicate a lack of knowledge by Hooverabout whether any plasterers had been otherwise employedby the Employer. In this regard, I realize that since theEmployer does not hire exclusively through the Respon-dent Union that Hoover's testimony on this subject ordi-narilywould be entitled to little weight. But, under theterms of its agreement with the Respondent Union, theEmployer was obligated to furnish Hoover within 48 hoursafter their hire the names and classifications of all employ-ees.Under these circumstances, I find that Hoover, whowas a credible witness, was competent to testify about theEmployer's employment of plasterers.B. Discussion and Ultimate Findings(1)The General Counsel contends that section 2, articleIV of the Respondent Union's collective-bargaining agree-ment with the Employer violates Section 8(b)(1)(A) and (2)of the Act. Respondent Union concedes that this portionof its agreement is illegal and does not object to an appro-priate order remedying this unfair labor practice. Respon-dent Union apparently recognizes that even though its col-lective-bargaining agreement has terminated and the illegalclause presumably has been reworded, it still does not ob-viate the need for a remedial order. See-Local Union No.444, IronWorkers (Gus K Newberg Construction), 174NLRB 1108, 1110, footnote 13.The wording of the disputed clause, without ambiguity, 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequires a signatory employer to give preference in employ-ment to members of the Respondent Union over nonmem-bers.The mere maintenance of such an agreement violatesthe Act.Here the violation is compounded since,in con-nection with Brown's effort to seek employment,there isevidence that the Respondent Union asked the Employerto implement this agreement.Accordingly,1 find that bymaintaining and seeking to enforce section 2,article IV ofits collective-bargaining agreement with the employer thatthe Respondent Union has thereby attempted to cause theEmployer to discriminate against employees and appli-cants for employment in violation of Section 8(a)(3) of theAct and has violated Section 8(b)(1)(A) and(2) of the Act.(2)The General Counsel contends that RespondentUnion's enforcement of section 2, article IV caused theEmployer to discriminate against Brown.The RespondentUnion takes the position that there has been no actual dis-crimination proven.There is no dispute that the Respondent Union objectedtoBrown's employment as being contrary to theEmployer's agreement with the Respondent Union to givepreference in employment to members of RespondentUnion.The Respondent Union's business manager, Hoo-ver, a witness called by the General Counsel,admitted thaton November 25 he voiced this objection to Andrews, theEmployer's foreman.By engaging in this conduct-imple-menting section 2, article IV-the Respondent Union asfound above violated the Act. But it does not necessarilyfollow that Respondent Union caused the Employer to dis-criminate against Brown, for, as recognized by the GeneralCounsel in his posthearing brief,"the important questionremains whether[General Counsel]established a case ofactual discrimination against Respondent." In this respect,it is settled that"back pay may be required of a labororganization only where it is responsible for unlawful dis-crimination against an employee,"and the Board will com-pensate a discriminatee only "for losses in pay suffered byhim because of severance of or interference with the tenureor terms of the employment relationship between him andhis employer"United FurnitureWorkersof America, CIO;United FurnitureWorkers of America,Local 472, CIO (Co-lonialHardwood Flooring Company, Inc.),84 NLRB 563,565-566(1949).Or,as stated more recently,"before or-dering backpay against a labor organization, the Board hasconsistently required evidence to support a finding that therespondent union has,in fact,caused an employer to dis-criminate against an employee in violation of Section8(aX3)"AmericanGuild of VarietyArtists,AFL-CIO (Fon-tainebleauHotel Corporation,d/b/a Fontainebleau Hotel),163 NLRB 457,458 (1967).Respondent Union urges thatthe evidence is insufficient to support a finding that it has,infact,caused the Employer to discriminate againstBrown.The only evidence that indicates that the RespondentUnion's objection to Brown's employment interfered withan employment relationship between Brown and the Em-ployer consists of Brown's testimony that on November 22Foreman Andrews told him he intended to bring anotherplastering gun on the job the following week and would"call" Brown when the gun arrived and Brown's testimonythat on November 25 when he revisited the jobsite thatAndrews shook his head and stated he did not want anytrouble with the Union. Brown, whose testimony was notcorroborated by Andrews as I have indicated previously,did not impress me as a reliable witness.' Moreover, whathe testified Andrews stated to him on November 22 doesnot constitute a firm commitment of employment nor doesAndrews' alleged November 25 remark indicate anythingmore than that Andrews was loath to consider Brown'sapplication for future employment since the RespondentUnion had expressed an intent to implement the portion ofits agreementwith the Employer which forbade Brown'semployment.The record, on the other hand, affirmatively establishesthat the Employer, in the foreseeable future, had no intentto employ either Brown or any other applicant. On No-vember 25 whenBusinessManager Hoover spoke to Fore-man Andrews about the employment of plasterers-evenbefore Hoover broached the subject of Brown's employ-ment-Andrews told Hoover that the Employer did notintend to hire any additional plasterers for the project. An-drews did not indicate he had either hired or wanted to hireBrown. Nor does the record reveal that the Employerthereafter hired any plasterers. Indeed the record revealsthat no plasterers were hired by the Employer through Jan-uary 1, 1975.To recapitulate, under established Board precedent, alabor organization may be required to pay backpay onlywhere it causes an employer to unlawfully discriminateagainst anemployee.Here admittedly, the RespondentUnion did in fact attempt to implement its unlawful closedshop agreement when Hoover told Andrews that Respon-dent Union objected to Brown's future employment be-cause it would violate this agreement. But, the record pre-sents no credited evidence of probative value which wouldestablish that Brown applied for and was deniedavailableemploymentbecause of his lack of membership in the Re-spondent Union. The evidence does not demonstrate thatthe Employer either hired Brown or intended to hire himand then changed its mind due to the Respondent Union'sconduct. To the contrary, the record indicates there was noforeseeable employment available for Brown and that theRespondent Union's conduct did not disrupt either an ex-istingor prospective employment relationship.? Under thecircumstances I cannot conclude that the requisite showingof causation or employer discrimination has been proven.Accordingly, I shall not, as requested by the GeneralCounsel, find that the Respondent Union caused the Em-ployer to discriminate against Brown and shall not recom-mend that the Respondent Union pay Brown backpay toremedyits unfairlabor practices.During the hearing I sustained Respondent Union's ob-6 In not crediting Brown's testimony about his conversations with Fore-man Andrews I have considered that his testimony was not contradicted.This is not, however, a situation where uncontradicted testimony must becredited. Andrews was not an agent of the Respondent Union hence theRespondent Union was under no obligation to call him as a witness. Nor isthere any showing that Andrews was "more available"as a witness to Re-spondent Union.7Whether the Employer during 1975, absent the Respondent Union'sconduct, would have eventually chosen Brown for employment over otherapplicants is speculative. PLASTERERS'LOCAL UNION NO. 32493jection toBrown's testimony concerning his November 22conversation with Andrews as inadmissible hearsay.' I didnot receive the testimony for the truth of the statementsattributed to Andrews. Without this testimony it was per-fectly clear that there was no evidence in the record whicheven colorably indicated that there was a job available forBrown during the time material, and I so indicated on therecord.In relianceupon my ruling, excluding this testimo-ny, Respondent Union chose to adduce no testimony onthis aspect of the case, namely, whether Brown suffered aloss of employment, or, phrased another way, whether Re-spondent Union's conduct caused the Employer to dis-criminate againstBrown. Now, after reading the applicableBoard decisions I am convinced that I erred in ruling thatBrown's testimony of what Andrews told him about hischances of employment was inadmissible hearsay. It isclear this testimony goes toward establishing whether ornot there was discrimination by the Employer and for thatpurpose was clearly competent and material.Local Union1418,GeneralLongshoreWorkers,InternationalLongshoremen's Association, AFL (Lykes Brothers Steam-ship Co., Inc.),102 NLRB 720, 731-732 (1953), andLocal776, IA TSE (Film Editors) (Cascade Pictures of California,Inc.),124 NLRB 842, fn. 2 (1959). In view of this, I have, asdescribed above, evaluated Brown's testimony about hisNovember 22 conversation with Andrews. Ordinarily Iwould reopen the record to afford Respondent Union anopportunity to adduce evidence on theissueof whether theEmployer in fact discriminated against Brown but have notdone so since I have decided this ultimate issue in favor ofthe Respondent Union. However, if the Board disagreeswith my evaluation of the evidence and believes that therecord showsa prima faciecase of actual discrimination bythe Employer, I recommend that the Board remand thiscase to afford the Respondent Union an opportunity tointroduce evidence on the question of Employer discrimi-nation.V. THE REMEDYHaving found that the Respondent Union has engagedin unfair labor practices within the meaning of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepurposes of the Act.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.The RespondentUnion,Plasterers'Local Union No.32, is a labor organizationwithin themeaning ofthe Act.2.The Employer, McCrory & Co., Inc.,is engaged incommerce within the meaningof the Act.3.By maintaining and attempting to enforce an agree-ment withthe Employerherein andother employers whichrequires employees to be membersof theRespondent6During the hearing the counselsfor the General Counsel at no timeindicated theydisagreed with my ruling or otherwise indicated my rulingwas erroneous.They remainedsilent.Union as a condition precedent to obtaining employment,and in attempting to cause the Employer herein not to em-ploy Arnold Brown, the Respondent Union has violatedSection 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.The Respondent Union has otherwise not violated theAct.Upon the basis of.the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDERSRespondent, Plasterers' Local Union No. 32, Denver,Colorado, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Maintaining, enforcing, or otherwise giving effect toany agreement with McCrory & Co., Inc., or with anyother employer, which requires employees to be membersof the Respondent Union as a condition precedent to ob-taining employment, except as authorized by Section8(a)(3) of the Act.(b)Attempting to cause McCrory & Co., Inc., or anyother Employer, to discriminate against employees or pro-spective employees in violation of Section 8(a)(3) of theAct.(c) In any other manner restraining or coercing employ-ees or prospective employees of McCrory & Co., Inc., orany other employer, in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentas authorized in Section 8(a)(3) of The Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Post at its business offices and meeting halls copiesof the attached notice marked "Appendix." 10 Copies ofsaid notice, on forms to be provided by the Regional Di-rector for Region 27, shall, after being duly signed by arepresentative of Respondent Union, be posted by saidUnion immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to membersare customarily posted. Reasonable steps shall be taken bythe Respondent Union to insure that said notices are notaltered, defaced, or covered by other material.(b) Sign and mail to said Regional Director sufficientcopies of the aforementioned notice for posting at thepremises of McCrory & Co., Inc., if willing.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.10In the event that the Board's Order is enforced by a Judgment of a.United States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order what stepsRespondent Union has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT maintain,enforce,or otherwise giveeffect to any agreementwith McCrory & Co., or withany other employer,which requires employees to bemembers of Plasterers'Local Union No. 32 as a con-dition precedent to obtaining employment, except asauthorized by Section 8(a)(3) of the Act.WE WILL NOT attempt to cause McCrory & Co., orany other employers, to discriminate against employ-ees or prospective employees in violation of Section8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerceemployees or prospective employees of McCrory &Co., or any other employers, in the exercise of theirrights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agree-ment requiring membership in a labor organization asa condition of employment as authorized by Section8(a)(3) of the Act.PLASTERERS'LOCAL UNION No. 32